Per Curiam.
In this matter, a default entered against the defendants on June 24,1991. The defendants subsequently filed a motion to open the default and the plaintiffs subsequently filed a motion for judgment, both of which were heard on August 6,1991. The trial court denied the defendants’ motion and rendered judgment for the plaintiffs. The defendants then filed a motion to reargue and a motion to open the judgment, both of which were heard by the trial court on September 30,1991, and denied. The defendants appeal from the denial of their motions.
The defendants, as appellants, are solely responsible for providing an adequate record on which this court can review the decision of the trial court. See Practice *906Book § 4061. The defendants have failed to provide this court with transcripts of the hearings held by the trial court in considering these various motions. Transcripts of these hearings would have provided the only possible record on which this court could review the trial court’s exercise of its discretion with respect to these motions. Because the defendants have not fulfilled their duty to provide an adequate record for review, their claims must fail. Oakes v. New England Dairies, 219 Conn. 1, 16, 591 A.2d 1261 (1991).
The judgment is affirmed.